Citation Nr: 1147478	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior April 29, 2011, and in excess of 50 percent since April 29, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an August 2009 rating decision, the RO increased the rating from 10 to 30 percent disabling, effective March 5, 2009.  In an August 2011 rating decision, the RO increased the rating to 30 percent rating, effective from June 8, 2008, and to 50 percent rating, effective April 29, 2011.     

This matter was previously before the Board in April 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative specifically withdrew the Veteran's appeal in a December 2011 written communication.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


